DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "in particular" in claims 7-12, 14, and 15 is a relative term which renders the claim indefinite.  The term "in particular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claims lack of any step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-12, 14, 15, 17, 19-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Scandroglio et al. (2010/0058917 A1).
Scandroglio et al. discloses the invention/method including: a base body 39, which is configured to be applied in a manner rotating in a machine around a drive rotational axis A allocated to said base body, and having a plurality of teeth 23 on its circumference, wherein, prior to a first application (first cutting), at least one of the teeth has at least one cutter 27 formed thereon; the cutter extends only partly over an outer contour of the tooth (see Fig. 17A and F); wherein regarding the at least one tooth with the at least one cutter, the cutter extends only partly over an outer contour of the tooth(see Fig. 17A and F), wherein the at least one tooth with the at least one cutter has a tooth back (25 or 81) which is formed at least partly cutter-free; wherein, viewed in a radial direction toward the drive rotational axis, a tooth back (25 or 81) of the at least one tooth with the at least one cutter is wedge-shaped (see Fig. 17B); a side face 85 of the tooth back runs at least substantially parallel to a principal plane of the base body that extends perpendicular to the drive rotational axis; wherein the base body can be produced by at least partly of a cold-worked material with has a base tensile strength greater than 500 N/mm2 and in particular greater than 600 N/mm2 or less than 1000 N/mm2 and in particular less than 900 N/mm2, at least one cutter is formed at least partly by a chip-free process, by means of a stamping process, at least one cutter is formed by means of a hot-forging process, the at least one cutter is formed at least partly by means of a material-removing process, a machining process; at least one tooth spacing resulting in more than 8 teeth, and in particular more than 15 teeth or fewer than 30 teeth, and in particular fewer than 28 teeth (see Fig. 1); wherein the harvesting knife is formed by a circular ring segment (see Fig. 4); wherein the cutter extends across an entire tooth front of the tooth (see Fig. 17A); wherein the cutter has a cutting edge angled to the drive rotational axis (see Fig. 18A); wherein the tooth has a tooth back along the circumference, which is parallel to the drive rotational axis (see Fig. 17A and F); wherein the teeth and the base body are embodied one-piece (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Scandroglio et al. (2010/0058917 A1) in view of Okamura et al. (5,855,157).
Scandroglio et al. discloses the invention substantially as claimed except for the at least one cutter is provided at least partly with a coating.  However, Okamura et al. teaches the use of a TiN coating or diamond coating for the purpose of having a super hard alloy. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Scandroglio et al. by providing the above limitation as taught by Okamura et al. in order to obtain a device that has a super hard alloy. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Scandroglio et al. (2010/0058917 A1) in view of Turner et al. (2006/0213342 A1)
Scandroglio et al. discloses the invention substantially as claimed except for the base body is partly heat-cured.  However, Turner et al. teaches the use of induction hardening for the purpose of having a wear-resistant property. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Scandroglio et al. by providing the above limitation as taught by Turner et al. in order to obtain a device that has a wear-resistant property. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724